On February 25,1988, the Defendant was sentenced to fifteen (15) years with five (5) years suspended with conditions, for Aggravated Assault. The Defendant shall pay $9,380.13 restitution; the Defendant shall reimburse Missoula County for court appointed attorney in the amount of $4,008.00; and the Defendant shall pay a fee of $20.00 through the Clerk of the District Court. The Defendant shall receive credit for 258 days time served.
On July 23,1992, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was not present and the Court received a written waiver of his presence. Mr. Raymond Dayton, Attorney at Law from Anaconda represented the Defendant. The state was not represented.
Before hearing the application, the Sentence Review Division advised Mr. Dayton that the Board has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The attorney was further advised that there is no appeal from a decision of the Sentence Review Division. The attorney acknowledged his client understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence imposed by Judge Green shall be affirmed.
The reason for the decision is the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the *22reasons advanced for modification are insufficient to deem inadequate or excessive as required to overcome the presumption per Rule 17 of the Rules of the Sentence Review Division of the Montana Supreme Court.
DATED this 23rd day of July, 1992.
Hon. Thomas M. McKittrick, Acting Chairman, Hon. Frank M. Davis, Acting Member, Hon. G. Todd Baugh, Judges.
The Sentence Review Board wishes to thank Mr. Dayton, Attorney at Law from Anaconda, for his assistance the defendant and to this Court.